ITEMID: 001-107657
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: MEZO v. HUNGARY AND AUSTRIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Elisabeth Steiner;Françoise Tulkens;Guido Raimondi;Isabelle Berro-Lefèvre;Paulo Pinto De Albuquerque
TEXT: The applicant, Mr György Sándor Mező, is a Hungarian national who was born in 1963. Currently, he is detained at Szeged Prison.
On 16 June 2003 the Austrian Vienna Court of Appeal finally convicted the applicant, a Hungarian citizen, of two counts of aggravated murder and robbery for having strangled and robbed two of his homosexual partners. It sentenced him to life imprisonment, with the earliest release on parole after 15 years, and to a ban from Austrian territory. The ban entailed that the applicant could involuntarily be transferred to Hungary for the execution of his sentence.
On 8 June 2006 the applicant was surrendered by the Austrian authorities to their Hungarian counterpart.
On 26 January 2006 the Hungarian Budapest Regional Court established that the legal conditions for executing the sentence in a Hungarian prison were indeed met. On 26 July 2006 it converted the applicant’s sentence into life imprisonment under Hungarian law, with the earliest release on parole after 30 years. On 3 August 2006 the Budapest Court of Appeal upheld this ruling (service: 10 August 2006).
